Luke, J.
“Any person who shall obtain food, lodging or other accommodation at any hotel, inn, boarding-house or eating-house in the State of Georgia, except when credit is given therefor by express agreement, with intent to defraud the owner or- keeper of the same, shall be guilty of a misdemeanor, and shall be fined a sum not exceeding two hundred dollars or imprisoned for a period of time not exceeding three months, either or both in the discretion of the court.” Ga. Laws, 1910, p. 137. The evidence in this case did not authorize the jury to find that the defendant, with intent to defraud, obtained food and lodging from the boarding-house named in the accusation. Eor the reason that the evi*500dence did not authorize the conviction of the defendant, the court erred in overruling the motion for a new trial.
Decided June 15, 1926.
Wm. Story, for plaintiff in error. J. H. Gary, solicitor, contra.

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.